Citation Nr: 0307199	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  02-11 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date for an award of a 100 
percent evaluation for post-traumatic stress disorder (PTSD), 
prior to April 8, 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Regional 
Office (RO) that increased the evaluation assigned for the 
veteran's service-connected PTSD to 100 percent, effective 
April 8, 1996.  The veteran has disagreed with the effective 
date of the award.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
PTSD was received on April 8, 1996.

2.  The initial grant of service connection was effective 
April 8, 1996, based on the receipt of the veteran's 
application for service connection.

3.  The evidence of record establishes that the veteran 
sought treatment for PTSD at a Department of Veterans Affairs 
(VA) facility on March 28, 1996.

4.  There is no evidence in the record reflecting a claim for 
service connection for PTSD prior to March 28, 1996.


CONCLUSION OF LAW

The criteria for an effective date of March 28, 1996 for an 
award of a 100 percent evaluation for PTSD have been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The Board acknowledges that the veteran has not been apprised 
of the provisions of the VCAA.  However, in light of the 
favorable decision in this case, the Board finds that no 
prejudice to the veteran will result.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).

Factual background

The veteran submitted a claim for service connection for PTSD  
on April 8, 1996.  He reported that he was being treated for 
PTSD at a VA outpatient clinic, and that his first treatment 
had been on March 28, 1996.

VA outpatient treatment records show that the veteran was 
seen on April 9, 1996 and it was noted that he had "just 
started" the PTSD program at the VA clinic.  

By rating decision dated in July 1996, the RO granted service 
connection for PTSD, and assigned a 10 percent evaluation, 
effective April 8, 1996.  Subsequent rating actions resulted 
in increases to the rating for PTSD.  The veteran appealed 
the assigned evaluations.  By decision dated in May 2000, the 
Board remanded the claim for an increased rating for PTSD.  
Following the requested development, and based on the medical 
evidence of record, including VA psychiatric examinations in 
June 1996, August 1997 and August 1998, as well as outpatient 
treatment records dated from 1996 to 2001, the RO, in a 
rating decision dated in July 2001, assigned a 100 percent 
evaluation for PTSD, effective April 8, 1996.  The veteran 
disagreed with the effective date of the award of service 
connection.  

Analysis 

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

Except as otherwise provided, the effective date of an award 
of an increase shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim 
or the date when entitlement arose, whichever is the later.  
A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish. entitlement.  38 C.F.R. 
§ 3.157(a).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or 
an informal claim to reopen.  (1)  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously 
been established or when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b).

In essence, the veteran is seeking an earlier effective date 
for an award of service connection and the assignment of a 
100 percent evaluation prior to April 8, 1996.  It is not 
disputed that this is the date on which he submitted his 
initial claim for service connection for PTSD.  As noted 
above, since his claim for service connection was not 
received within one year of discharge from service, the date 
the claim is received becomes the controlling date for the 
award of service connection.  There are certain limited 
exceptions, and one is applicable in this case.  The date of 
outpatient treatment can be considered an informal claim.  On 
his application, the veteran reported that he was initially 
treated for PTSD at a VA facility on March 28, 1996.  
Although there is no record in the file of this visit, the 
Board points out that when the veteran was seen on April 9, 
1996, it was stated that he had "just started" the PTSD 
program at a VA facility.  It must also be observed that when 
the RO requested the treatment records from that facility, it 
sought records from July 1996.  In light of the fact that 
there is some corroboration of the veteran's statement on his 
April 1996 application that he had initiated treatment for 
PTSD, the Board resolves the benefit of the doubt in his 
favor, and finds that he was treated in March 1996 for PTSD, 
and that such treatment represented an informal claim for 
benefits.  Since his formal claim was submitted within one 
year of that informal claim, the Board concludes that an 
effective date of March 28, 1996 is warranted for the award 
of service connection for PTSD and the assignment of a 100 
percent rating.  

There is no basis, however, on which an even earlier 
effective date may be assigned.  The veteran alleges that he 
saw a psychiatrist in either 1994 or 1995, while he 
reportedly was in jail, and that PTSD was diagnosed at that 
time.  Assuming this is true, it does not alter the decision 
in this case.  Although evidence from a private physician may 
be used to establish a claim, the effective date of an award 
based on such evidence is the date the evidence from the 
private physician is received.  See 38 C.F.R. § 3.157(b)(2).  
Since there is no such evidence in the claims folder and even 
if the VA had sought to obtain these records, it could not 
have been received prior to the date of his claim.  Thus, it 
does not provide a basis for the assignment of an earlier 
effective date.  




ORDER

To the extent that an effective date of March 28, 1996 is 
assigned for an award of a 100 percent evaluation for PTSD, 
the appeal is granted, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.  



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

